DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose, teach, or fairly suggest a powder actuated fastener device comprising:
a housing assembly including a main housing assembly, a handle assembly extending from the main housing assembly, and a retention collar, the main housing assembly including a first inner pawl engagement surface partially defining a first pawl leg pocket and including a second inner pawl engagement surface partially defining a second pawl leg pocket; 
a receiver assembly partially positioned in the main housing assembly, a barrel assembly removably and partially positionable in the receiver assembly; 
a piston assembly removably and partially positionable in the barrel assembly; 
a first attachment pawl including a first leg positioned in the first pawl leg pocket such that: (1) when the first attachment pawl is in a first attachment pawl closed position, the first attachment pawl extends through the receiver assembly and engages the barrel assembly to prevent the barrel assembly from being removed from the receiver assembly, and (2) when the first attachment pawl is pivoted outwardly from the first attachment pawl closed position to in an a first attachment pawl open position, the first attachment pawl does not prevent the barrel assembly from being removed from the receiver assembly and the first inner pawl engagement surface engages the first attachment pawl to limit an outward movement of the first attachment pawl to prevent the first attachment pawl from being removed from the main housing assembly; and

The prior art of record that comes closest to teaching these limitations is Hahn (US 8672053). Hahn teaches a tool holder comprising a housing assembly including a main housing assembly (Fig. 3 item 134, and a retention collar (Fig. 3 item 136, the main housing assembly including a first inner pawl engagement surface partially defining a first pawl leg pocket and including a second inner pawl engagement surface partially defining a second pawl leg pocket (Area holding item 128 and 116); 
a receiver assembly partially positioned in the main housing assembly (Fig. 3 item 130), a barrel assembly (Fig. 3 item 109) removably and partially positionable in the receiver assembly; 
a piston assembly (Fig. 3 item 103) removably and partially positionable in the barrel assembly; 
and a first and second pawl (Fig. 3 items 128 and 116)
However, Hahn fails to teach the capability of the functional language of the first and second pawl, particularly the extending through the receiver assembly and the limiting the outward movement to prevent the pawl from being removed by the engagement surface. Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ROBIN KIM whose telephone number is (571)272-1891.  The examiner can normally be reached on Mon - Thurs: 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER ROBIN KIM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731